HANSEN, BARNETT& MAXWELL, P.C. A Professional Corporation Registered with the Public Company CERTIFIED PUBLIC ACCOUNTANTS Accounting Oversight Board 5 Triad Center, Suite 750 Salt Lake City, UT 84180-1128 Phone: (801) 532-2200 Fax: (801) 532-7944 www.hbmcpas.com August 7, Office of the Chief Accountant Securities and Exchange Commission 450 Fifth Street N.W. Washington, DC 20549 Ladies and Gentlemen: We have reviewed Item 4.01 in Vibe Records, Inc. Nevada’s form 8-K to be filed with the Securities and Exchange Commission on or about August 13, 2008, and we have no disagreements with it. HANSEN, BARNETT & MAXWELL, P.C.
